NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/063,968 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japanese application JP2019-184450 filed on October 7, 2019. The instant application was filed in the office on October 6, 2020.
Claims 1-20 are pending and are rejected. Claims 1, 15 and 16 are independent.
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “receiver” and “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Receiver” is discussed in at least paragraph 0013 of the Specification and “control unit” is discussed in par. 0010.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 2 is rejected as being indefinite, due to the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim. Specifically, Claim 2 denotes claim elements of changing the specific change target “to the first change destination” and, immediately following in language, though not clear as to how, “the control unit changes the specific change target to the third change destination.” 
No prior art rejection is made. See MPEP 2173.06(II) (“As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 
Applicant’s is invited to interview with Examiner to discuss this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of  35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 15-16 are rejected under 35 USC § 103 as being unpatentable over Rao, United States Patent Application Publication 2018/0032215 published on February 1, 2018 in view of Bergsten et al. (“Bergsten”), United States Patent Application Publication 2011/0122159 published on May 26, 2011.

As to Claim 1, Rao teaches: An electronic apparatus comprising: 
a receiver configured to receive an input operation of a position (Rao: pars. 0027-28, a user input device may be a keyboard, mouse, touch-screen); and 
at least one memory and at least one processor (Rao: par. 0056, memory [503], processor [502]) which function as: 
a control unit configured to perform control (Rao: par. 0057 [502], processing unit) such that 
a change in a first designation mode is performed in accordance with that the receiver receives a first type of operation without moving an input position in a predetermined region (Rao: Fig. 3B, par. 0044, The direct selection of the letter “P”, Examiner interprets as a tap (i.e. a first type of operation without moving an input position in a predetermined region), wherein in the change in the first designation mode, a specific change target is changed to a change destination that corresponds to a region to which the input position in the first type of operation belongs (Rao: Fig. 3B, par. 0044, a user selects a first level section identifier [302] representing the letter “P” (i.e. a specific change target). Responsive to the selection, the display of the list is updated to scrolling to the P section (i.e. the change destination is realized and changed to)), and 

    PNG
    media_image1.png
    608
    466
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    646
    414
    media_image2.png
    Greyscale

a change in a second designation mode is performed in accordance with that the receiver receives a second type of operation of moving the input position in the predetermined region (Rao: Fig. 3C, par. 0045, the user slides a finger along a second axis in the same area), wherein in the change in the second designation mode, the specific change target is changed to a change destination that differs from the change destination that is changed in the first type of operation (Rao: Fig. 3C, par. 0045, the refinement input allows a navigation of subsection level), 
wherein in the first designation mode, 
the specific change target is changed to a first change destination in accordance with reception of the first type of operation for a first divided region in the predetermined region  (Rao: Fig. 3B, par. 0044, a user selects a first level section identifier [302] representing the letter “P” (i.e. a specific change target). Responsive to the selection, the display of the list is updated to scrolling to the P section (i.e. the change destination is realized and changed to), and 
(Examiner notes that a selection of an adjacent letter will be in the same direction as the adjacency. For instance, selecting “Q” will be in the downward direction, the same downward side from “P”), and 
Rao may not explicitly teach: a change in a second designation mode is performed in accordance with that the receiver receives a second type of operation of moving the input position in the predetermined region, wherein in the change in the second designation mode, the specific change target is changed to a change destination that differs, by a change amount based on a movement amount in the second type of operation, from the change destination that is changed in the first type of operation.
in the second designation mode, 
in accordance with reception of the second type of operation of moving the input position in the first direction from a state, where the first type of operation for the first divided region is received and where the specific change target is changed to the first change destination, the specific change target is changed to a third change destination, which is located on the first change direction side of the first change destination and on a second change direction side of the second change destination, the second change direction side being opposite to the first change direction side.
Bergsten teaches in general concepts related to a touch sensitive display that performs scrolling functions (Bergsten: Abstract). Specifically, Bergsten teaches that in an example address contact list, the user is able to scroll and navigate through the list using touch commands (Bergsten: par. 0044, touch sensors [255] detect the touch and or directional movements of a user ). The display may be displayed into two regions, each region interpreting the scrolling input differently (Bergsten: par. 0045, regions [265] and [265]). The amount of scrolling in one region may differ from the other region based on the magnitude of the scrolling input (i.e. the amount, or length of the dragging/moving input) (Bergsten: par. 0045, the different regions may generate a touch signal of a different magnitude in response to the scrolling input based on in which region it is detected). In a related embodiment, a user first places contact in in a first region and then scrolls in a downward direction (Bergsten: Fig. 4A, par. 0054, the first region [465]). The user scrolls further, and then moves in a horizontal direction and then downward, thereby transitioning into a second scrolling mode with a different scrolling ration (Bergsten: par. 0054, Fig. 4D, par. 0055). Further, the directional scrolling to change to different adjacent regions will occur with the scrolling in the direction of the adjacent regions (Bergsten: par. 0037, the direction, the scrolling of the display is based on the direction of the input direction).

    PNG
    media_image3.png
    325
    735
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rao device by including 

As to Claim 3, Rao and Bergsten teach the limitations of Claim 1.
Bergsten further teaches: wherein, in the second designation mode, the change amount for changing the specific change target in accordance with reception of the second type of operation of moving the input position in the first direction, by a same distance as a distance from a center of the first divided region to a center of the second divided region, is smaller than a change amount from the first change destination to the second change destination (Bergsten: par. 0045, the different regions may generate a touch signal of a different magnitude in response to the scrolling input based on in which region it is detected).

As to Claim 4, Rao and Bergsten teach the limitations of Claim 1.
Rao and Bergsten further teach: wherein the specific change target is not changed to the third change destination in accordance with the first type of operation in the first designation mode (Examiner interprets this limitation to mean that the specific change target is simply not a particular change destination. Also, Examiner notes that the first, second and third change destinations are not necessarily distinct from one another).  

As to Claim 5, Rao and Bergsten teach the limitations of Claim 1.
(Rao: par. 0028, a touch point on a touch screen interface (i.e. operation surface).

As to Claim 6, Rao and Bergsten teach the limitations of Claim 5.
Rao further teaches: wherein the predetermined region is a region on the operation surface (Rao: par. 0028, the region is on the screen interface).  

As to Claim 7, Rao and Bergsten teach the limitations of Claim 1.
Rao further teaches: wherein the receiver is a mouse (Rao: par. 0028, a mouse cursor may be used as the user-controlled cursor).  

As to Claim 8, Rao and Bergsten teach the limitations of Claim 1.
Rao and Bergsten further teaches: wherein the predetermined region is a bar-shaped region (Rao: Fig. 3B-3C and Bergsten: Figs. 4A-4E show a bar-shaped region on the side).  

As to Claim 9, Rao and Bergsten teach the limitations of Claim 8.
Rao and Bergsten further teaches: wherein in the predetermined region, different change destinations of the specific change target are associated, sequentially in the first change direction (Rao: Fig. 3B, the different regions are alphabetical letters (i.e. sequential in a direction) along the side; Bergsten: Fig. 4A, similar to Rao’s lettering down the side), with a plurality of divided regions respectively, which are aligned in the first direction, and the first divided region and the second divided region are included in the plurality of divided regions (Examiner interprets each of the divided regions as the different letter-sections of the alphabet which are a subset of the larger plurality of divided regions set).

As to Claim 10, Rao and Bergsten teach the limitations of Claim 1.
Bergsten further teaches: wherein the at least one memory and at least one processor further function as a display control unit configured to perform control such that a guide relating to the predetermined region is displayed (Bergsten: par. 0054, Fig. 4B, a highlighted letter overlay (i.e. guide) is displayed indicating the currently displayed and scrolled-to section [406]).  

As to Claim 11, Rao and Bergsten teach the limitations of Claim 10.
Bergsten further teaches: wherein a display format of the guide is differentiated between the first designation mode and the second designation mode (Bergsten: par. 0055, Fig. 4E, the second letter “u” is displayed and highlighted, as the second mode is invoked, which is a different display format of two different letters rather than just one).

As to Claim 12, Rao and Bergsten teach the limitations of Claim 1.
Rao further teaches: wherein the specific change target is any one of a contact address to be displayed out of a plurality of registered contact addresses (Rao: par. 0023, the list [112] may be contacts), a display magnification of an image, and an image to be displayed out of a plurality of stored images.  

As to Claim 15, it is rejected for similar reasons as claim 1.
As to Claim 16, it is rejected for similar reasons as claim 1. Rao further teaches a non-transitory computer readable medium that stores a program causing a computer to perform the steps of claim 1 (Rao: par. 0061).

B.
Claims 13-14 are rejected under 35 USC § 103 as being unpatentable over Rao, United States Patent Application Publication 2018/0032215 published on February 1, 2018 in view of Bergsten et al. (“Bergsten”), United States Patent Application Publication 2011/0122159 published on May 26, 2011 and in further view of Park, United States Patent Application Publication 2010/0056221 published on March 4, 2010.

As to Claim 13, Rao and Bergsten teach the limitations of Claim 1.
Rao and Bergsten may not explicitly teach: wherein the specific change target is a specific parameter.  
Park in general teaches touchscreens with scrollbars that are responsive to different touch actions that produce different functions (Park: Abstract). Specifically, Park teaches that the scrollbar may be one for controlling the display of the adjacent region, such as a position of a video (Park: Fig. 20, [scrollbar [413]; par. 0150, the play position of the moving picture is changed based on the scrolling and touching of the scrollbar).

    PNG
    media_image4.png
    368
    700
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rao-Bergsten device by including computer instructions for implementing the scrollbar alternatively as a time-position scrollbar as taught and suggested by Park . Such a person would have been motivated to do so with an expectation of success to allow for a better user experience in controlling videos.

As to Claim 14, Rao, Bergsten and Park teach the limitations of Claim 13.
Park further teaches: wherein the specific parameter is any one of an image capturing parameter, an image processing parameter, a reproducing position of a moving image  (Park: Fig. 20, [scrollbar [413]; par. 0150, the play position of the moving picture is changed based on the scrolling and touching of the scrollbar) or music, sound volume, date, time and seconds.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naderi, United States Patent 8,812,977 (Aug 19, 2014) (describing a multi-page index in the scrollbar);
Song et al., United States Patent Application Publication 2014/0215386 (July 31, 2014) (describing a page search method with a graphical scrollbar with different gestures for navigating);
Alonso et al., United States Patent Application Publication 2020/0326824 (Oct. 15, 2020) (describing accelerated scrolling technique with different  touch modes).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174